Exhibit 10.8

THE LUBRIZOL CORPORATION

ANNUAL INCENTIVE PAY PLAN

(As Amended September 23, 2008)

INTRODUCTION

The Lubrizol Corporation (hereinafter referred to as the “Corporation”) hereby
establishes, effective as of January 1, 2008, The Lubrizol Corporation Annual
Incentive Pay Plan (hereinafter referred to as the “Plan”) in order to provide
an award for employees which reflects the pursuit of superior performance,
increased customer satisfaction and enhancement of shareholder value. Awards for
participating employees under the Plan shall depend upon corporate performance
measures as determined by the Committee for the Plan Year.

Except as otherwise provided, the Plan shall be administered by the Organization
and Compensation Committee (hereinafter referred to as the “Committee”) of the
Board of Directors of the Corporation. The Committee shall have conclusive
authority to construe and interpret the Plan and any agreements entered into
under the Plan and to establish, amend, and rescind rules and regulations for
its administration. The Committee shall also have any additional authority as
the Board may from time to time determine to be necessary or desirable.

ARTICLE I

DEFINITIONS

1.01 Definitions. The following terms shall have the indicated meanings for
purposes of the Plan:

 

  (a) “Board” shall mean the Board of Directors of the Corporation.

 

  (b) “Chief Executive Officer” shall mean the chief executive officer of the
Corporation.

 

  (c) “Committee” shall mean the Organization and Compensation Committee of the
Board, or other designated committee of the Board, consisting of persons who are
not Employees or International Employees.

 

  (d) “Corporation” shall mean The Lubrizol Corporation, a corporation organized
under the laws of the State of Ohio.

 

  (e) “Director” shall mean a member of the Board.

 

  (f) ‘“Employee” shall mean any person other than an Officer, who is employed
for a wage or salary by the Corporation or a domestic Subsidiary.

 

  (g) “International Employee” shall mean any person who is employed for a wage
or salary by an international Subsidiary of the Corporation.

 

  (h) “International Participant” shall mean any International Employee who has
been selected by the Committee pursuant to Article VI of the Plan, and who has
not for any reason becomes ineligible to participate in the Plan.

 

1



--------------------------------------------------------------------------------

  (i) “Individual Award” shall mean the amount paid (or to be paid) to a
Participant or International Participant, as the case may be, by the Corporation
pursuant to the Plan.

 

  (j) “Individual Target Award” shall have the definition, and shall be
determined, as set forth in Section 3.02 herein.

 

  (k) “Officer” shall mean an employee of the Corporation or a Subsidiary who is
a member of the Executive Council of the Corporation.

 

  (l) “Participant” shall mean all Officers, and any Employee who has been
selected by the Committee pursuant to Article II herein to participate in the
Plan, and have not for any reason become ineligible to participate in the Plan.

 

  (m) “Pay” shall be determined at the time of calculating the Individual
Performance Shares and shall be the Participant’s base pay.

 

  (n) “Plan” shall mean The Lubrizol Corporation Annual Incentive Pay Plan,
effective January 1, 2008.

 

  (o) “Plan Year” shall mean each twelve-month period commencing January 1 and
ending December 31.

 

  (p) “Subsidiary” shall mean any corporation, international or domestic, that
is wholly or partially (but not less than 50%) owned directly or indirectly by
the Corporation.

1.02 Construction. Where necessary or appropriate to the meaning of a word, the
singular shall be deemed to include the plural, the plural to include the
singular, the masculine to include the feminine, and the feminine to include the
masculine.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.01 Eligibility. All Employees and Officers shall be eligible to participate in
the Plan.

2.02 Participation. All Officers shall participate in the Plan. In addition, the
Committee shall determine which Employees shall participate in the Plan for each
Plan Year. The Committee may also determine which Employees hired during the
Plan Year shall participate in the Plan for such Plan Year. The Committee’s
selection of Participants shall be after considering recommendations presented
to it by the Chief Executive Officer.

ARTICLE III

INDIVIDUAL AWARDS

3.01 In General. At the time the Committee selects Participants for any Plan
Year, the Committee shall, after consideration of the recommendations of the
Chief Executive Officer, establish, for each Plan Year, an Individual Target
Award for each Participant. After the end of the Plan Year Individual Awards are
paid.

3.02 Calculation of Individual Award. The Individual Award shall be calculated
in the following manner:

 

  (a) The Participant’s Individual Target Award is determined by multiplying the
Participant’s Pay by a designated target percentage, which shall take into
account the Participant’s position in the Corporation. Such designated target,
percentage, as well as maximum and threshold percentages, shall be determined by
the Committee.

 

2



--------------------------------------------------------------------------------

  (b) At the beginning of each Plan Year, the Committee approves annual
performance scorecards at the corporate and segment level and specifies the
scorecard(s) that apply to a Participant. The Chief Executive Office approves
annual performance scorecards below the segment level.

 

  (c) After the end of the Plan Year, the Board approves the Individual Awards
based on actual performance for the Plan Year under the annual performance
scorecard(s) that apply to the Participant.

Individual Target Awards may be either increased or decreased, at any time, or
from time to time, during a Plan Year, for any Participant at the sole
discretion of the Committee in order to reflect any change in the individual
contribution under the formula set forth in this Section 3.02.

3.03 Time and Method of Payment of Individual Awards. In the event the Committee
determines that a Participant is entitled to an Individual Award, the
Corporation shall pay such Individual Award to that Participant between
January 1 and March 15 following the close of the Plan Year. A Participant who
separates from service or dies after the Plan Year but prior to the payment of
an Individual Award shall be eligible to receive any payment under this Plan. A
Participant who separates from service prior to the end the Plan Year will not
be eligible for payment hereunder, unless otherwise specifically approved by the
Committee, upon the recommendation of the Chief Executive Officer.

3.04 Conditions. Anything contained herein to the contrary notwithstanding, the
payment of Individual Awards to Participants with respect to any Plan Year is
conditioned upon the availability of adequate corporate profits for the
Corporation’s fiscal year coinciding with any Plan Year. The determination of
whether adequate corporate profits exist shall be made by the Board in its sole
and unrestricted judgment and discretion and such determination shall be
conclusive and binding.

ARTICLE IV

AWARDS FOR INTERNATIONAL EMPLOYEES

4.01 Participation. The Committee shall determine which International Employees
shall participate in the Plan for each Plan Year. The Committee’s selection of
International Participants shall be made after considering recommendations
presented to it by the Chief Executive Officer.

4.02 Individual Awards. At the time the Individual Awards are determined for
Participants, the Committee shall, in its discretion, after consideration of the
recommendations of the Chief Executive Officer, establish for each Plan Year
Individual Awards for each International Participant.

4.03 Payment of Awards. Individual Awards to each International Participant
shall be paid by the international Subsidiary that is the employer of such
International Participant at the same time and under the same conditions as
payment is made to Participants under Sections 3.03 and 3.04. All payments shall
be converted from the U.S. dollar measurement under the Plan to the currency of
the

 

3



--------------------------------------------------------------------------------

country of such Subsidiary at the currency exchange rate in effect at the time
the Individual Award is determined. All applicable withholding taxes shall be
withheld from the distribution and remitted by the international subsidiary to
the appropriate taxing authority.

ARTICLE V

CHANGE OF CONTROL

5.01 Effect of Change in Control. In the event a Change in Control of the
Corporation (as defined in Section 5.02) occurs prior to final determination by
the Committee of the amounts of Individual Awards to be paid under the Plan with
respect to any Plan Year, the Committee shall calculate such Individual Awards
as soon as practicable after such Change in Control. Individual Awards shall be
based upon accruals by the Corporation up to the time of such Change in Control
and Individual Awards shall be calculated in accordance with Sections 3.02 and
4.02 herein. Payment of such Individual Awards shall be made within sixty
(60) days after the Change in Control.

5.02 For all purposes of the Plan, a “Change in Control of the Corporation”
shall have occurred if any of the following events shall occur:

 

  (a) The date that any one person, or more than one person acting as a group,
acquires ownership of stock of the corporation that, together with the stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Corporation.

 

  (b) The date any person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the
Corporation possessing 30% or more of the total voting power of the stock of the
Corporation.

 

  (c) The date a majority of members of the Corporation’s Board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Corporation’s Board of
Directors before the date of the appointment or election.

 

  (d) The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Corporation
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Corporation immediately
before the acquisition or acquisitions.

Notwithstanding the foregoing, a Change of Control shall have only occurred in
accordance with the regulations promulgated under Section 409A of the Internal
Revenue Code of 1986, as amended.

ARTICLE VI

ADMINISTRATION

6.01 Plan Administrator. The Committee shall be the Plan administrator.

 

4



--------------------------------------------------------------------------------

6.02 Duties of Plan Administrator.

 

  (a) The Committee shall administer the Plan in accordance with its terms and
shall have all powers necessary to carry out the provisions of the Plan
including, but not limited to, the following:

 

  (1) Determination of Employees and International Employees who are eligible
for Plan participation; and

 

  (2) Determination of the Individual Awards to be paid to Participants for each
Plan Year.

 

  (b) The Committee shall interpret the Plan and shall resolve all questions
arising in the administration, interpretation, and application of the Plan. Any
such determination of the Committee shall be conclusive and binding on all
persons.

 

  (c) The Committee shall establish such procedures and keep such records or
other data as the Committee in its discretion determines necessary or proper for
the administration of the Plan.

 

  (d) The Committee may delegate administrative responsibilities to such person
or persons as the Committee deems necessary or desirable in connection with the
administration of the Plan.

ARTICLE VII

MISCELLANEOUS

7.01 Unfunded Plan. The Corporation shall be under no obligation to segregate or
reserve any funds or other assets for purposes relating to this Plan and no
Participant or International Participant shall have any rights whatsoever in or
with respect to any funds or assets of the Corporation.

7.02 Non-Alienation. No anticipated payment of any Individual Award shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, garnishment or encumbrance of any kind.

7.03 No Employment Rights. Nothing herein contained shall be construed as a
commitment or agreement upon the part of any Participant, International
Participant, Employee or International Employee hereunder to continue his
employment with the Corporation or a Subsidiary, and nothing herein contained
shall be construed as a commitment on the part of the Corporation or any
Subsidiary to continue the employment or rate of compensation of any Participant
or International Participant hereunder or any Employee or International Employee
for any period.

7.04 Amendment of the Plan. The Corporation reserves the right, to be exercised
by instruction from the Committee, to modify or amend this Plan at any time.

7.05 Duration and Termination of the Plan. The Corporation also reserves the
right, to be exercised by action of the Board, to discontinue or terminate the
Plan; provided that, and subject to all the provisions of this plan, any
termination shall be effective only for all Plan Years following December 31 of
the Plan Year in which the decision to terminate occurs.

 

5